Case 3:19-cv-02437-DMS-RBB Document 21 Filed 12/22/20 PageID.488 Page 1 of 2




  1

  2

  3

  4

  5

  6                          UNITED STATES DISTRICT COURT
  7                      SOUTHERN DISTRICT OF CALIFORNIA
  8

  9   Christopher Bentley, Nicholas Longo,           CASE NO. 19-cv-2437 DMS RBB
      Hendry Idar III, Vincent Hardy, Jesus
 10   Sanchez, and Taryn Mitchell, on behalf of       ORDER ON STIPULATION
      themselves and of others similarly situated,
 11                                                   OF DISMISSAL WITH
                                  Plaintiffs,         PREJUDICE
 12
                             v.
 13

 14
      The Control Group Media Company, Inc.,
 15   Instant Checkmate, LLC, TruthFinder,
      LLC,
 16
                                  Defendants.
 17

 18         Plaintiffs Christopher Bentley, Nicholas Longo, Hendry Idar III, Vincent
 19   Hardy, Jesus Sanchez, and Taryn Mitchell, by counsel, and Defendants The
 20   Control Group Media Company, Inc., Instant Checkmate, LLC, TruthFinder, LLC
 21   (“Defendants”), by counsel, have filed a joint Stipulation of Dismissal with
 22   Prejudice. (ECF No. 20.)
 23         It is therefore ORDERED that all claims of Plaintiffs against Defendants are
 24   dismissed, with prejudice. Plaintiffs and Defendants shall each bear their own costs
 25   and attorneys’ fees.
 26         ///
 27         ///
 28
                                             1
                      ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE
Case 3:19-cv-02437-DMS-RBB Document 21 Filed 12/22/20 PageID.489 Page 2 of 2




  1
           IT IS SO ORDERED.

  2   Dated: December 22, 2020

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                          2
                   ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE
